Citation Nr: 0020435	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to November 
1993.  His DD-214 reflects an additional 2 years and 11 
months of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board previously considered this case and remanded the 
issues stated herein in December 1997.  (The appeal 
concerning a third claim was denied by the Board.)  The case 
has been returned to the Board for appellate review of those 
issues.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is supported by evidence 
demonstrating that it is plausible.

3.  A preponderance of the evidence of record is against the 
claim of entitlement to service connection for a bilateral 
knee disorder.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The preponderance of the evidence demonstrates that the 
veteran does not have a bilateral knee disability that was 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal that the veteran was treated 
from time to time for patellar femoral syndrome between 
January and April 1987 and for a sore knee in February 1988.  
He reported knee and back pain and trick knee at his October 
1993 retirement examination.  The service medical records 
also show that the veteran was treated for mechanical low 
back pain from time to time from February 1988 through 
October 1993.  In addition, the service medical records 
reflect that the veteran sustained multiple burns to his back 
and knees in a motorcycle accident in July 1992.

The veteran received a VA examination in March 1994.  The 
examination produced a diagnosis of history of low back pain.  
No diagnosis of a musculoskeletal disorder pertaining to the 
knees was reached.  Rather, a suspicion of chondromalacia of 
the knees was entered.  X-rays of the low back and knees 
revealed normal findings.

II.  Analysis

As a preliminary matter, the Board notes that the VA 
examination called for by its December 1997 Remand in 
connection with the claims being considered in this decision 
did not take place.  The claims file shows that the RO 
exhaustively attempted to contact the veteran about the 
proposed examination by letter and by telephone.  In February 
1998, the RO attempted to contact the veteran at a forwarding 
address that it had obtained earlier.  This forwarding 
address had been affixed by the United States Postal Service 
(Postal Service) to an envelope that the RO had addressed to 
what was then the veteran's latest address of record, 
although that envelope came back to the RO when the 
forwarding address proved invalid.  While the RO was engaged 
in these unsuccessful efforts to reach the appellant by mail, 
it was also attempting to reach him by telephone.  These 
efforts proved unsuccessful as well.  The RO consulted with 
the veteran's representative in these undertakings, and used 
information that the representative provided.  

The claims file shows that in May 1998, the RO sent the 
veteran a notice of the proposed VA examination to another 
address that it had obtained - - one which was later 
confirmed by the representative and, it would appear, by the 
veteran as the appellant's current address.  However, the 
claims file documents that the veteran failed to report for 
the examination scheduled in June 1998 pursuant to the May 
1998 notice.  The claims file indicates that the veteran did 
not respond to the May 1998 notice except to telephone the RO 
in October 1998 to complain that the notice somehow had been 
directed to an actual address that was somewhat different 
from the intended by the RO and therefore had not reached him 
in time.  However, the claims file contains no returned 
envelope or other documentary evidence that the May 1998 
notice did not reach the veteran at the address named 
therein.  Later, in June 1999, the RO attempted to contact 
the veteran by mail at the address that it had used for the 
May 1998 notice, but its letter was returned by the Postal 
Service.  Still later, in October 1999, after consulting with 
the veteran's representative, the RO attempted to contact the 
veteran at yet another mailing address.  The letter was not 
returned.  In January 2000, the RO sent the veteran a notice 
of a proposed VA examination to this same address.  However, 
the claims file documents that the veteran failed to report 
for the examination scheduled later in that month pursuant to 
that notice. 

In view of this history, the Board is satisfied the veteran 
was given actual notice of VA examinations that were 
scheduled in compliance with its December 1997 Remand.  See 
Mason v. Brown, 8 Vet. App. 44, 53-55 (1995); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  Furthermore, the 
Board notes that when, as here, a termination of VA benefits 
is not involved, a presumption of regularity rebuttable only 
by clear and convincing evidence attaches to the acts of VA 
officials.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-9 
(1992); Hyson v. Brown, 5 Vet. App. 262, 263-65 (1993).  The 
presumption of regularity has not been rebutted in this case.  
On the contrary, the documentation shows that the RO 
attempted to contact the veteran at all addresses associated 
with him.

Therefore, the veteran must be regarded as having failed 
without good cause to report for an examination requested by 
VA in connection with his claims.  (Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death or an immediate family 
member, etc.).  38 C.F.R. § 3.655(a) (1999).  When, as here, 
the claimant fails to report for examination scheduled in 
conjunction with an original compensation claim, the claim is 
to be decided on the basis of the evidence that is of record. 
38 C.F.R. § 3.655(b).  Thus, the two claims of entitlement to 
service connection at issue on this appeal will be decided 
without the evidence that would have resulted from another VA 
examination.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Direct service connection may be accorded a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  

In the alternative, service connection is available where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition during service or an applicable post-
service presumptive period and still has the condition. 
38 C.F.R. § 3.303(b).  With chronic diseases that are shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, will be service 
connected, unless clearly attributable to intercurrent 
causes. Id.  If a disability is not shown to be chronic 
during service or an applicable post-service presumptive 
period, service connection may nevertheless be granted where 
a disorder has been observed in service or an applicable 
post-service presumptive period, the symptomatology 
associated with that disorder is manifested with continuity 
post-service, and competent evidence relates the present 
condition either to that symptomatology or an in-service 
injury.  Id.; Voerth v. West, 13 Vet. App. 117, 120 (1999).

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered in an assessment of whether a 
claim is well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When the issue is medical in nature, such as medical 
nexus, etiology, or diagnosis, competent medical evidence 
usually is required.  Voerth.  

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, there 
must be competent evidence in the record on each basic 
element of a service-connection claim:  a current disability; 
the incurrence of an injury or disease during active service; 
and a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Such evidence must 
demonstrate with plausibility that the veteran has current 
disability which is related to an injury or disease incurred 
(or aggravated) in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

a.  Low back disorder

The Board observes that no competent evidence of record 
exists that the veteran has a current disability of the low 
back.  Such evidence would have to consist of a physician's 
diagnosis or other authoritative medical opinion.  Caluza, 7 
Vet. App. at 504, 506.  The veteran has a history of low back 
pain during service, and a diagnosis of such was rendered on 
the March 1994 VA examination.  However, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  No competent - - that is, medical - - evidence 
of a malady or condition underlying the veteran's pain is 
contained in the record of this claim.  As a layman, the 
veteran cannot be the author of such evidence.  Grottveit, 5 
Vet. App. at 93.  Unsupported in the record by medical 
evidence of a current disability related to his pain, the 
claim of the veteran of entitlement to benefits for low back 
pain is not well grounded.  Rabideau, 2 Vet. App. at 144.

b.  Bilateral knee disorder 

The Board finds that the veteran's claim of entitlement to 
service connection for a bilateral knee disorder meets the 
low evidentiary threshold for presenting a well-grounded 
claim.  During the March 1994 VA examination, the veteran was 
suspected of having chondromalacia in both knees.  The Board 
is of the opinion that this assessment, made soon after the 
separation of the veteran from active service, represents 
evidence of both a current knee disability and the relation 
of the disability to service sufficient to render his claim 
of entitlement to benefits plausible.  See Hampton v. Gober, 
10 Vet. App. 481, 482 (1997).  As such, the Board finds that 
the claim is well grounded.  Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).

Although this claim is well-grounded, the Board also 
concludes that the claim must be denied.  A claim of 
entitlement to service connection will be granted unless a 
preponderance of the evidence of record is against it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Here, the 
record contains no medical evidence of any specific pathology 
involving the veteran's knees.  Although chondromalacia was 
suspected at the close of the March 1994 VA examination, 
there is no additional medical opinion in the record 
attesting to the current presence of this or any another 
pathology related to the knees.  See Caluza, 7 Vet. App. at 
504, 506.  As a layman, the veteran is incompetent to supply 
such evidence.  Grottveit, 5 Vet. App. at 93.  Unsupported by 
competent proof in the record of a current disability, the 
claim of the veteran of entitlement to benefits for a 
bilateral knee disorder is not viable and must be denied.  
Rabideau. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for a low back disorder is denied.  
Service connection for a bilateral knee disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

